

EXHIBIT 10.29
GENERAL RELEASE AND SEPARATION AGREEMENT




This General Release and Separation Agreement ("Agreement") is made by and
between YRC Worldwide Inc., YRC Inc. ("YRC Freight") and any and all of their
affiliates, subsidiaries, parents, predecessors, and successors (individually
and collectively, "YRC" or "Company" or "Employer"), and Jeffrey A. Rogers
("Employee").


RECITALS
WHEREAS, YRC employed Employee as President of YRC Freight ("Employment");
WHEREAS, YRC has decided to terminate Employee's employment on September 20,
2013 (the "Termination Date");


WHEREAS, Employee and YRC wish to enter into this Agreement to resolve any and
all existing and potential claims between the parties arising out of Employee's
employment with and separation of employment with YRC.


NOW THEREFORE, in consideration of the promises and mutual covenants and
undertakings in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, YRC and Employee agree as follows:


1.Employee's Release of Claims. Employee hereby agrees, on behalf of Employee
and Employee's spouse, heirs, administrators, executors and assigns, to release
and forever discharge YRC and its divisions, affiliates, related companies,
predecessors, successors, partners, members, directors, officers, trustees and
employees, independent contractors, consultants, stockholders, owners,
attorneys, agents, benefit plans, subrogees, insurers, representatives and
assigns (collectively, the "Released Parties"), from any and all suits, claims,
demands, and causes of action of any nature or kind whatsoever, which Employee
now has or ever had, up to the date of this Agreement (the "Release of Claims").
This Release of Claims includes, without limitation, any suits, claims, demands,
or causes of action under federal, state or local laws, regulations, executive
orders, common law or other source concerning civil rights, employment
discrimination, employee benefits, wrongful discharge, breach of express or
implied contract, promissory estoppel, defamation, emotional distress,
whistleblower claims, tort, attorneys' fees or any claims which may have arisen
in connection with Employee's employment with YRC or the cessation thereof.
Without limiting the foregoing, the Release of Claims includes any claim
Employee may have up to the date of this Agreement pursuant to the federal Age
Discrimination in Employment Act, 29 U.S.C. Section 621, et seq. and the Older
Workers Benefit Protection Act.






--------------------------------------------------------------------------------



Employee is not waiving any rights that cannot be waived by law. The Release of
Claims does not preclude Employee from exercising Employee's rights or remedies
under this Agreement. The Release of Claims does not limit Employee's right to
participate in any proceedings before an administrative agency responsible for
enforcing labor and/or employment laws, e.g., the Equal Employment Opportunity
Commission, but it does waive Employee's right to receive any monetary awards
against the Released Parties arising from such proceedings.






--------------------------------------------------------------------------------



2.Older Workers Benefit Protection Act. Employee is hereby advised to consult
with an attorney before executing this Agreement and has been given at least
twenty-one (21) calendar days from the receipt of this Agreement to consider
this Agreement before signing it; provided that in the event Employee signs and
returns this Agreement before the end of the twenty-one (21)-day period, he
acknowledges that the actual time he has taken for such
contemplation/consideration purposes was adequate for all appropriate
consultations, contemplations, etc. In no event shall such Release of Claims
(and this Agreement) be returned to YRC later than twenty-one (21) days after
Employee's Receipt Date (as defined below in Section 3(a)). The parties agree
that this Agreement shall not become effective until seven (7) calendar days
after Employee signs it. Employee may, within seven (7) calendar days after he
signs this Agreement, revoke this Agreement in its entirety by written notice to
YRC, in which case he will forfeit all rights and payments under this Agreement.
Any revocation notice must be received by Executive Vice President and General
Counsel, YRC Worldwide Inc., 10990 Roe Avenue, Overland Park, KS 66211 within
the seven (7)-calendar-day revocation period.


3.Severance Payment, Benefits and Other Matters.    In connection with the
execution of this Agreement, the parties agree as follows:


a.Receipt of Agreement; Termination Date.    Employee acknowledges receipt of
this Agreement on September 20, 2013 (the "Receipt Date") and acknowledges his
separation from service with YRC on the Termination Date ( i.e., September 20,
2013).


b.Severance Payment. In consideration for Employee's obligations under this
Agreement (including the Release of Claims under Section 1) and after Employee's
seven
(7) calendar day revocation period has expired without Employee exercising his
right to revoke this Agreement, for twelve (12) months following Employee's
Termination Date (the "Severance Period"), Employee will be paid periodic
installments totaling $485,000 gross, minus payroll deductions for (i) taxes and
(ii) active-employee premiums for health insurance under Section 3(c), below
(the "Severance Payments"). In the event of Employee's death following the
commencement of payments, the remaining balance of payments, if any, will be
paid in a single lump sum payment (minus appropriate withholdings) to Employee's
estate as soon as practicable following his death. During the Severance Period,
the installment payments will be determined and paid to the Employee at the same
time and in the same manner as YRC normally makes payroll payments to employees.
Employee also is eligible for outplacement services to be provided by YRC during
the Severance Period (up to a value of $10,000).


c.Group Health Insurance Benefits and COBRA Eligibility.    During the Severance
Period, Employee will also be entitled to receive (should he so timely and
appropriately elect) the COBRA continuation coverage he would otherwise be
entitled to, but available at the rate payable by active employees of YRC
(rather than payable at the standard premium rate of up to 102% of cost
established for COBRA continuation coverage) until the earliest of (i) the end
of the Severance Period, (ii) the date Employee becomes entitled to
employer-provided health plan coverage following new employment, regardless of
whether or not Employee elects




--------------------------------------------------------------------------------



the such other employer-provided health plan coverage or (ii) the date as of
which the applicable COBRA continuation of coverage period otherwise expires.
Any continuation of coverage at the active employee rate under the preceding
sentence will not extend, and will be counted against, the otherwise applicable
duration of COBRA continuation coverage. If Employee elects to continue the
COBRA continuation coverage for the period(s), if






--------------------------------------------------------------------------------



any, that remain(s) following the expiration of the coverage made available
under this Agreement at the active employee rate, the required payment for such
period(s) shall be at the standard COBRA rate established for COBRA eligible
participants. Employee's payment of the premium for these benefits shall be on
an after-tax basis. Employee also is required to notify YRC in writing of the
availability of other employer-provided coverage. Employee's failure to provide
this notice will result in a discontinuation of all future severance benefits
pursuant to this Agreement (including Severance Payments, outplacement and
health insurance benefits outlined in this Section 3). In all cases, the
official plan document shall govern over any other verbal or written statement
in regards to COBRA continuation and/or or conversion privileges, if any.
d.Other Benefits. Employee's participation as an active employee in YRC
benefits, including pension, 401(k), core retirement, disability, perquisite,
employee assistance, equity participation and other plans, shall cease upon the
Termination Date. Except for the amount made available under Section 3(b),
above, Employee acknowledges and agrees that he is not entitled to any severance
pay or payment under or through any YRC plan, policy or program. YRC
acknowledges and agrees that, following the Termination Date: (i) Employee's
rights to retirement benefits, to the extent vested, under any YRC pension or
40l(k) plan shall be governed by the respective plan documents governing any
such plan; and (ii) Employee's ability to remain covered any YRC medical/health
plan shall be as required under the COBRA continuation of coverage requirements
as more fully described in Section 3(c), above.


e.Equity Awards. Any stock options or units or shares of restricted stock
granted to Employee will be governed by their respective stock option agreement,
share unit agreement, or restricted stock agreement.


f.Adequate Consideration.    Employee acknowledges    and accepts the payments
and other consideration under this Agreement, as full, final and complete
satisfaction of any and all claims or sums, which are now and might hereafter
become due and owing to Employee for services rendered by Employee to YRC and
for Employee's Release of Claims. Employee understands and agrees that Employee
is not entitled to Severance Payments or active­ employee- premium for health
insurance benefits continuation, absent Employee's execution and non-revocation
of this Agreement.


g.Tax Reporting. YRC shall report all income and deduct and withhold all
federal, state, local, and employment taxes required by applicable law with
respect to any payments and benefits made pursuant to the terms of this
Agreement or otherwise as a resigning employee (e.g., PTO); and Employee shall
be responsible for the payment of all applicable taxes on any payments and
benefits made pursuant to the terms of this Agreement.


h.General Acknowledgement of Medicare Interests. Employee declares and expressly
warrants that he/she is not Medicare eligible, that he/she is not a Medicare
beneficiary, that he/she is not within thirty (30) months of becoming Medicare
eligible; that he/she is not 65 years of age or older; that he/she is not
suffering from end stage renal failure or amyotrophic lateral




--------------------------------------------------------------------------------



sclerosis; that he/she has not received Social Security benefits for twenty-four
(24) months or longer; and/or that he/she has not applied for Social Security
benefits, and/or has not been denied Social Security disability benefits and is
appealing the denial. Employee affirms, covenants, and warrants he/she has made
no claim for illness or injury against, nor is he/she aware of any facts
reporting any claim against, Released Parties under which the Released Parties
could be liable for medical expenses incurred by Employee before or after the
execution






--------------------------------------------------------------------------------



of this Agreement. As Employee is not a Medicare recipient as of the date of
this Agreement, Employee is aware of no medical expenses that Medicare has paid
and for which the Released Parties are or could be liable now or in the future.
Employee agrees and affirms that, to the best of his/her knowledge, no liens of
any governmental entities, including those for Medicare conditional payments,
exist.


The parties have not shifted responsibility for medical treatment to Medicare in
contravention of 42 U.S.C. § 1395y(b). The parties made every effort to
adequately protect Medicare's interest and incorporate such into the severance
terms, and to comply with both federal and state law. The parties acknowledge
and understand that any present or future action or decision by the Centers for
Medicare & Medicaid Services or Medicare on this Agreement, or Employee's
eligibility or entitlement to Medicare or Medicare payments, will not render
this Agreement void or ineffective, or in anyway affect the finality of this
Agreement. Employee represents and agrees that he/she will indemnify, defend and
hold Employer harmless from any and all claims, liens, Medicare conditional
payments and rights to payment, known or unknown, arising from any and all
charges for medical treatment Employee has received or will receive in the
future. If any governmental entity, or anyone acting on behalf of any
governmental entity, seeks reimbursement or damages (including multiple damages)
from Released Parties relating to Employee's alleged past or future medical
expenses, injuries, or claims, Employee will defend and indemnify Released
Parties, and hold Released Parties harmless from any and all such damages
(including multiple damages), claims, liens, Medicare conditional payments and
rights to payment, including any attorneys' fees and costs sought by such
entities. Employee agrees to waive any and all private causes of action for
damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et seq.
4.
Acknowledgments.



a.    Employee hereby warrants and acknowledges that: (i) Employee is of legal
age and is legally competent to execute this Agreement; (ii) that Employee is
executing this Agreement voluntarily and with full knowledge and understanding
of its contents; (iii) Employee has been advised and is hereby advised by YRC
that Employee should have an attorney of Employee's choice, and at Employee's
expense, review this Agreement; (iv) Employee has been and is hereby advised by
YRC that Employee has twenty-one (21) days from the receipt of this Agreement to
determine whether to execute it; and (v) Employee has been advised by YRC that
Employee may revoke this Agreement within seven (7) days following its execution
and delivery to YRC by sending written notice to YRC's Executive Vice President
and General Counsel as set forth in Section 2 above, whereupon it shall be null
and void and Employee shall forfeit all rights and payments under this
Agreement.


b.    Employee represents and certifies that all business records, papers and
files of YRC that came into Employee's possession in the course of his/her
employment will be left at YRC's offices or returned to YRC prior to Employee's
Termination Date or as soon as is practicable thereafter, and that he/she will
not retain copies of such records, papers or files. This representation




--------------------------------------------------------------------------------



is not intended to cover YRC documents relating solely to Employee's
compensation and benefits while an employee of YRC.


5.Duty to Cooperate. Employee agrees to cooperate with YRC in connection with
any litigation, investigation, audit, or other regulatory or administrative
proceeding that is now






--------------------------------------------------------------------------------



pending or may arise and that involves matters arising during Employee's
employment. In the event Employee is called upon to cooperate per this
contingency, Employee acknowledges YRC's expectation that Employee would
truthfully testify in any legal proceedings in which Employee may be a party or
in which Employee may be called as a witness.


6.Agreement Confidentiality.    Employee shall not reveal or disclose the terms
of this Agreement to any person, except to Employee's immediate family and to
those necessary to effectuate the terms of this Agreement or to professionals
rendering tax or legal advice, or as required by law, other than to state that
the matter has been resolved to the mutual satisfaction of the parties.


7.
Restrictive Covenants.





(a)Acknowledgments. Employee acknowledges that: (i) as a result of Employee's
employment by the Employer, Employee has obtained and will obtain Confidential
Information (as defined below); (ii) the Confidential Information has been
developed and created by the Company and its Affiliates (as defined below) at
substantial expense and the Confidential Information constitutes valuable
proprietary assets; (iii) the Company and its Affiliates will suffer substantial
damage and irreparable harm which will be difficult to compute if, during the
Term and thereafter, Employee should enter a Competitive Business (as defined
herein) in violation of the provisions of this Agreement; (iv) the nature of the
Company's and its Affiliates' business is such that it could be conducted
anywhere in the world and that it is not limited to a geographic scope or
region; (v) the Company and its Affiliates will suffer substantial damage which
will be difficult to compute if, during the Term or thereafter, Employee should
solicit or interfere with the Company's and its Affiliates' employees, clients
or customers or should divulge Confidential Information relating to the business
of the Company and its Affiliates; (vi) the provisions of this Agreement are
reasonable and necessary for the protection of the business of the Company and
its Affiliates; (vii) the Employer would not have provided the benefits
contemplated under this Agreement unless he agreed to be bound by the terms
hereof; and (viii) the provisions of this Agreement will not preclude Employee
from other gainful employment, but instead will preclude only an unfair
competitive advantage. "Competitive Business" as used in this Agreement shall
mean any business which competes, directly or indirectly, with any aspect of the
Company's (or its Affiliates') business. "Confidential Information" as used in
this Agreement shall mean any and all confidential and/or proprietary knowledge,
data, or information of the Company and its Affiliates, including, without
limitation, any: (A) trade secrets, drawings, inventions, methodologies, mask
works, ideas, processes, formulas, source and object codes, data, programs,
software source documents, works of authorship, know-how, improvements,
discoveries, developments, designs and techniques, and all other work product of
the Company and its Affiliates, whether or not patentable or registrable under
trademark, copyright, patent or similar laws; (B) information regarding plans
for research, development, new service offerings and/or products, equipment
purchases, marketing, advertising and selling, distribution, business plans,
business forecasts, budgets and unpublished financial statements, licenses,
prices and costs, suppliers, customers or distribution arrangements; (C)
information regarding the skills and compensation of employees, suppliers,
agents, and/or independent contractors of the Company and its Affiliates; (D)
concepts and ideas relating to the development




--------------------------------------------------------------------------------



and distribution of content in any medium or to the current, future and proposed
products or services of the Company and its Affiliates; or (E) any other
information, data or the like that is






--------------------------------------------------------------------------------



labeled confidential or orally disclosed to Employee as confidential. For
purposes of this Agreement, an "Affiliate" of an individual, corporation,
partnership, limited liability company, joint venture, trust, estate, board,
committee, agency, body, employee benefit plan, or other person or entity
("Person") shall mean a Person that directly or indirectly controls, is
controlled by, or is under common control with, the Person specified.




(b)Confidentiality. In consideration of the benefits provided for in this
Agreement, Employee agrees not to, at any time, either during the Severance
Period or thereafter, divulge, use, publish or in any other manner reveal,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except (i) with the Company's express written consent,
(ii) to the extent that any such information is in or becomes in the public
domain other than as a result of Employee's breach of any of the obligations
hereunder, or (iii) where required to be disclosed by court order, subpoena or
other government process and in such event, Employee shall cooperate with the
Employer in attempting to keep such information confidential. Upon the request
of the Employer, Employee agrees to promptly deliver to the Employer the
originals and all copies, in whatever medium, of all such Confidential
Information in Employee's possession or control.




(c)Non-Compete. In consideration of the benefits provided for in this Agreement,
Employee covenants and agrees that for a period of twelve (12) months following
the conclusion of Employee's employment, or following the date of cessation of
the last violation of this Agreement, or from the date of entry by a court of
competent jurisdiction of a final, unappealable judgment enforcing this
covenant, whichever of the foregoing is the last to occur (the "Restricted
Period"), Employee will not, as principal, or in conjunction with any other
person, firm, partnership, corporation or other form of business organization or
arrangement (whether as a shareholder, partner, member, principal, agent,
lender, director, officer, manager, trustee, representative, employee or
consultant), directly or indirectly, be employed by, provide services to, in any
way be connected, associated or have any interest of any kind in, or give advice
or consultation to any Competitive Business.


(d)Non-Solicitation of Employees. In consideration of the benefits provided for
in this Agreement, Employee covenants and agrees that during the Restricted
Period, Employee shall not, without the prior written permission of the Company,
directly or indirectly (i) solicit, employ or retain, or have or deliberately
cause any other person or entity to solicit, employ or retain, any person who is
employed or is providing services to the Company or its Affiliates at the time
of Employee's termination of employment or was or is providing such services
within the twelve (12) month period before or after Employee's termination of
employment or (ii) request, suggest or deliberately cause any employee of the
Company or its Affiliates to breach or threaten to breach terms of said
employee's agreements with the Company and its Affiliates or to terminate his or
her employment with the Company and its Affiliates.




--------------------------------------------------------------------------------







(e)Non-Solicitation of Clients and Customers. In consideration of the benefits
provided for in this Agreement, Employee covenants and agrees that during the
Restricted Period, Employee will not, as principal, or in conjunction with any
other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member, lender,
principal, agent, director, officer, manager, trustee,






--------------------------------------------------------------------------------



representative, employee or consultant), directly or indirectly: (i) solicit or
accept any business, in competition with the Company and its Affiliates, from
any person or entity who was an existing or prospective customer or client of
the Company and its Affiliates at the time of, or at the time during the twelve
(12) months preceding, Employee's termination of employment; or (ii) request,
suggest or deliberately cause any of the Company's and its Affiliates' clients
or customers to cancel, reduce, change the terms of or terminate any business
relationship with the Company and its Affiliates involving services or
activities which were directly or indirectly the responsibility of Employee
during Employee's employment.




(f)Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called "discovery") related to training or marketing
methods and techniques that Employee, either solely or in collaboration with
others, has made or may make, discover, invent, develop, perfect or reduce to
practice during the term of his employment, or within three (3) months
thereafter, whether or not during regular business hours, and created, conceived
or prepared on the Company's and its Affiliates' premises or otherwise and
related to the Company's business, shall be the sole and complete property of
the Company and its Affiliates. More particularly, and without limiting the
foregoing, Employee agrees that all of the foregoing and any (i) inventions
(whether patentable or not, and without regard to whether any patent therefor is
ever sought); (ii) marks, names or logos (whether or not registrable as trade or
service marks, and without regard to whether registration therefor is ever
sought); (iii) works of authorship (without regard to whether any claim of
copyright therein is ever registered); and (iv) trade secrets, ideas, and
concepts ((i)- (iv) collectively, "Intellectual Property Products") created,
conceived or prepared on the Company's and its Affiliates' premises or
otherwise, whether or not during normal business hours, and related in any way
to the Employer's or the Company's business, shall perpetually and throughout
the world be the exclusive property of the Company and its Affiliates, as the
case may be, as shall all tangible media (including, but not limited to, papers,
computer media of all types and models) in which such Intellectual Property
Products shall be recorded or otherwise fixed. Employee agrees that all works of
authorship created by Employee during Employee's engagement by the Employer or
the Company shall be works made for hire of which the Company and its Affiliates
are the author and owner of copyright. To the extent that any competent
decision-making authority should ever determine that any work of authorship
created by Employee during Employee engagement by the Employer or the Company is
not a work made for hire, Employee hereby assigns all right, title and interest
in the copyright therein, in perpetuity and throughout the world, to the
Company. To the extent that this Agreement does not otherwise serve to grant or
otherwise vest in the Company all rights in any Intellectual Property Product
created by Employee during Employee's engagement by the Employer or the Company,
or within three (3) months thereafter, Employee hereby assigns all right, title
and interest therein, in perpetuity and throughout the world, to the Company.
Employee agrees to execute, immediately upon the Company's reasonable request
and without charge, any further assignments, applications, conveyances or other
instruments, at any time after execution of this Agreement, whether or not
Employee is engaged by the Employer at the time




--------------------------------------------------------------------------------



such request is made, in order to permit the Company, their Affiliates and/or
their respective assigns to protect, perfect, register, record, maintain or
enhance their rights in any Intellectual Property Product; provided, that, the
Company shall bear the cost of any such assignments, applications or






--------------------------------------------------------------------------------



consequences. Upon termination of Employee's employment with the Employer, and
at any earlier time the Employer so requests, Employee will immediately deliver
to the custody of the person designated by the Company all originals and copies
of any documents and other property of the Employer in Employee's possession or
under Employee's control.




(g)Non-Disparagement. Employee acknowledges and agrees that Employee will not
defame or publicly criticize the services, business, prospects, quality,
integrity, veracity or personal or professional reputation of the Company and/or
its Affiliates and their respective officers, directors, partners, executives,
employees or agents thereof in either a professional or personal manner at any
time.




(h)Enforcement. If Employee commits a breach of any of the provisions of this
Section 7, the Employer shall have the right and remedy to seek to have the
provisions specifically enforced by any court having jurisdiction (without the
posting of any bond or security), it being acknowledged and agreed by Employee
that the services being rendered hereunder to the Employer are of a special,
unique and extraordinary character and that any such breach will cause
irreparable injury to the Employer and that money damages will not provide an
adequate remedy to the Employer. Such right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Employer at
law or in equity.




(i)Blue Pencil. If, at any time, the provisions of this Section 7 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Employee, the Employer agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.




(j)EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS SECTION 7 AND HAS HAD THE
OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS EMPLOYEE CONSIDERED
NECESSARY AND THAT EMPLOYEE UNDERSTANDS THIS AGREEMENT'S CONTENTS AND SIGNIFIES
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.




8.Non-Admission of Liability. Employee and YRC agree that nothing contained
within this Agreement shall be construed or interpreted as an admission by
either party of any liability of whatsoever nature, including but not limited
to, any violation of any law.


9.Materiality of All Conditions and Obligations, Recovery of Payments. Employee
understands and agrees that all of the conditions of this Agreement applicable
to Employee and all of his obligations under this Agreement are material and
that the non-occurrence of any such condition or the breach of any such
obligation by Employee shall result in YRC being entitled to terminate its
obligations under this Agreement and assert any and all rights it may have in
law or in equity, including the right to seek and obtain, in any court or
competent jurisdiction, an injunction to restrain such breach or alleged breach.
In addition, YRC shall be entitled to recover




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



any payments made under this Agreement, and shall have the right to seek damages
at law, attorneys' fees and costs.


10.Modification of Agreement. Except as provided herein, this Agreement may be
modified or amended only by a written instrument signed by Employee and YRC
Worldwide Inc.


11.Non-Assignment. Employee warrants and represents that, prior to and including
the date he/she executes this Agreement, no claim, demand, cause of action or
obligation which is the subject of this Agreement has been assigned or
transferred to any other person or entity, and no other person or entity has or
has had any interest in said claims, demands, causes of action or obligation,
and that Employee has the sole right to execute this Agreement.


12.Severability. In the event that any provision or term of this Agreement is
found to be void or unenforceable to any extent for any reason, it is the
agreed-upon intent of the parties that all remaining provisions or terms of this
Agreement shall remain in full force and effect to the maximum extent permitted
and that this Agreement shall be enforceable as if such void or unenforceable
provision or term had never been a part hereof.


13.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same document.


14.Entire Agreement.    Other than the separate Indemnification Agreement, the
validity and enforceability of which is unaffected by this Agreement, this
Agreement constitutes the entire agreement between the parties and, except as
specifically provided in Section 7, supersedes all prior agreements pertaining
to the subject matter contained herein. By signing this Agreement, Employee
acknowledges that no promise or inducement has been offered to Employee to enter
into this Agreement, except as expressly set forth herein. Employee further
acknowledges that this Agreement is executed without reliance upon any statement
or representation by YRC except as expressly set forth herein.


15.IRC Section 409A Compliance. To the extent applicable, this Agreement shall
be applied and construed so as to comply with the requirements for an exemption
from the requirements of IRC Section 409A or, if so determined by YRC, to
satisfy any applicable IRC Section 409A requirements.


16.Governing Law; Venue. This Agreement shall be construed and interpreted under
the laws of the State of Kansas. Any controversy, dispute, or claim arising out
of or relating to this Agreement shall be resolved through binding arbitration
in Kansas, in accordance with the rules then in effect of the American
Arbitration Association, and judgment on the award rendered may be entered in
any court having jurisdiction thereof.




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, YRC and Employee agree as set forth above:


YRC WORLDWIDE INC.
 
JEFFREY A. ROGERS


By:
/s/ James L. Welch
 
Employee:
/s/ Jeffrey A. Rogers
Title:
CEO
 
 
 
Date:
9/23/13
 
Date:
9/22/13













--------------------------------------------------------------------------------










